ELECTRONIC RECORD




COA #      11-14-00258-CR                         OFFENSE:        1


           Marcus Dwight Booth v.
STYLE:     The State of Texas                     COUNTY:         Midland

COA DISPOSITION:       DISMISSED                  TRIAL COURT:    385th District Court


DATE: 10/16/14                      Publish: NO   TC CASE #:      CR42435


COA DISPOSITION:       DISMISSED                  TRIAL COURT:    385th District Court


DATE: 10/16/14                      Publish: NO   TC CASE #:      CR42435




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
         Marcus Dwight Booth v.
         The State of Texas                            CCA #:
                                                                        14*0-/V
                                                                      PD-1459-14

          PRO SE                      Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         KzW&3>                                        JUDGE:

DATE:      0$h$lMLr                                    SIGNED:                           PC:

JUDGE:           rM   L/jIAsl4*^-                      PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD